Citation Nr: 0520747	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The veteran served on active duty from June 1970 to January 
1972.  Service in the Republic of Vietnam is indicated by the 
evidence of record.

In a July 2001 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  He 
indicated disagreement with that decision and, after being 
issued a statement of the case, perfected his appeal by 
submitting a request in June 2003 for a personal hearing at 
the RO; this request was accepted as a substantive appeal in 
lieu of a VA Form 9, Appeal to Board of Veterans' Appeals.  
(The Board notes that the veteran later withdrew his request 
for a hearing at the RO.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

Following its review of the evidence, the Board finds that 
further development of the record is necessary.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004).  

The veteran has been accorded treatment for PTSD, with 
clinical diagnoses of PTSD indicated in VA and private 
medical records.  In addition, he has furnished information 
as to his claimed stressors.  In particular, he has alleged 
experiencing two stressor events:  being under attack while 
serving perimeter guard, and being captured and briefly 
detained by enemy forces.  

There is, however, no supporting evidence indicating that the 
alleged stressor events did in fact occur, as would be 
supplied by corroborating documentation as furnished by the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), inasmuch as no attempt has been made to obtain 
such corroborating documentation.  The veteran's 
representative has pointed out that M21-1, Part III, Chapter 
V, Subchapter II, § 5.14(c)(2)(a)(4) stipulates that "[a] 
denial solely because of an unconfirmed stressor is improper 
unless it has first been reviewed by the CURR or the Marine 
Corps."  No such review has been attempted in this case, 
notwithstanding the veteran's recitation of his purported 
stressor events.

The Board is therefore of the opinion that additional 
development of the veteran's claim should be undertaken, in 
the form of attempted verification of his purported stressors 
and, if warranted, an examination to determine whether PTSD 
is in fact present and, if so, whether it is the product of a 
verified in-service stressor. 

Accordingly, this case must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should request from the veteran 
that he submit any additional 
corroborating evidence of his claimed 
stressors he may have.  In particular, 
the veteran should be requested to 
provide specific details concerning the 
times, places, individuals and units 
involved in the events he identifies as 
stressors.  

2.  Should sufficiently detailed 
information be of record, VBA should 
review the file and prepare a summary of 
the veteran's claimed stressors.  This 
summary, together with a copy of the DD 
214, a copy of this remand, and all 
associated documents, should be sent to 
the USASCRUR.  That agency should be 
asked to provide any information that 
might corroborate the veteran's alleged 
stressors.

3.  If USASCRUR corroborates one or more 
of the veteran's stressors, the veteran 
should be accorded an examination by a VA 
psychiatrist, who should ascertain 
whether any psychiatric disorder is 
currently manifested and, if so, the 
appropriate diagnosis thereof.  If PTSD 
is diagnosed, the examiner should 
identify the verified stressor(s) that 
form the basis for that diagnosis.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  Thereafter, VBA should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with copies of a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

